*1283Appeal from an order of the Supreme Court, Monroe County (Evelyn Frazee, J.), entered May 16, 2007. The order, among other things, granted defendants’ motion for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: When this case was before us on a prior appeal, we determined that defendants, the County of Monroe and its Sheriff, cannot be held liable for the alleged negligence of Sheriffs deputies who were working at the Monroe County Correctional Facility when plaintiff’s decedent sustained fatal injuries (Trisvan v County of Monroe, 26 AD3d 875 [2006], lv dismissed 6 NY3d 891 [2006]). Our determination is “the law of the case and cannot be disturbed on this appeal” (Scaffold-Russ Dilworth v Shared Mgt. Group, 1 AD3d 951, 952 [2003], lv denied 2 NY3d 705 [2004]; see Young v Tseng, 23 AD3d 552 [2005]). Present—Scudder, EJ., Hurlbutt, Martoche, Green and Gorski, JJ.